IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20180
                        Conference Calendar



GREGORY B. SMITH,

                                         Plaintiff-Appellant,

versus

JOSEPH L. EASTON,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-01–CV-39
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Gregory B. Smith, Texas prisoner #798960, seeks leave to

proceed in forma pauperis (IFP) in the appeal from the dismissal

of his civil rights complaint as frivolous.   By moving for IFP,

Smith is challenging the district court’s certification that IFP

status should not be granted on appeal because his appeal is not

taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).

     An action will lie under 42 U.S.C. § 1983 only if the

claimant establishes that he suffered a stigma due to a state

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20180
                                - 2 -

actor’s communication of wrongdoing by the claimant and that the

stigma caused an infringement of some other interest.      San

Jacinto Sav. & Loan v. Kacal, 928 F.2d 697, 701-02 (5th Cir.

1991).    Thus, “a damaged reputation, apart from injury to a more

tangible interest . . . does not implicate any `liberty’ or

`property’ rights sufficient to invoke due process.”      Geter v.

Fortenberry, 849 F.2d 1550, 1556 (5th Cir. 1988).      While Smith

contends that the defendant prison employee knowingly placed

false, defamatory information in his prison records, he does not

connect the alleged defamation to another more tangible injury.

     Because Smith fails to show that he will raise a

nonfrivolous issue on appeal, his motion to proceed IFP is

DENIED.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      5TH CIR. R.

42.2.    The district court’s dismissal of the present case and

this court’s dismissal of Smith’s appeal count as two strikes

against him for purposes of 28 U.S.C. § 1915(g).    We caution

Smith that once he accumulates three strikes, he may not proceed

IFP in any civil action or appeal filed while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED; WARNING ISSUED.